Order and judgment (one paper), Supreme Court, New York County (Helen Freedman, J.), entered October 23, 1989, which dismissed petitioner’s CPLR article 78 proceeding challenging *308a determination by respondent upholding a tenant overcharge complaint and continuing the tenant’s rent-controlled status, unanimously affirmed, with costs.
Competent evidence in the record supports the respondent’s determination that the subject tenant was in occupancy of the apartment throughout the relevant time period. A document of the New York City Marriage License Bureau established the tenant’s marriage to the prime tenant, who had been receiving residential telephone service in the subject apartment since March 1971. Accordingly, the IAS court properly found that Division of Housing and Community Renewal’s determination was not arbitrary, capricious or unreasonable, and properly declined to substitute its judgment for that of the administrative agency (Matter of Tener v New York State Div. of Hous. & Community Renewal, 159 AD2d 270). Concur —Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.